                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                                Tel: (212) 571-5500
Jeremy Schneider                                                                   Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                              March 27, 2020

By ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                3/30/20

        Re:      United States v. Andrew Rocco
                 18 Cr. 420 (ALC)

Dear Judge Carter:

       I am the attorney for Andrew Rocco, the defendant in the above-referenced
matter. This letter is respectfully submitted, with the consent of the government, to
request a one-month adjournment of Mr. Rocco’s sentencing, which is presently
scheduled for May 29, 2020. Mr. Rocco pleaded guilty on January 29, 2020, and has
not yet had his presentence interview due to the restrictions on legal visiting posed
by the MCC lockdown in early March, and now, the COVID-19 pandemic. A
presentence interview is currently scheduled with USPO Paul Hay for April 28,
2020. In order to allow sufficient time for preparation of the PSR and the parties’
sentencing submissions, it is respectfully requested that Mr. Rocco’s sentence be
adjourned by one month. I have conferred with AUSA Jacob Warren and both
parties are available for sentencing on June 30 or July 1, 2020 after 12:00 p.m.

        The Court’s time and attention to this matter is appreciated.

                                                                      Respectfully submitted,

                                                                             /s/

                                                                      Jeremy Schneider

cc:     AUSA Jacob E. Warren (by ECF)
        USPO Paul Hay (by Email)


                                                                   3/30/20
